TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-13-00351-CR



                                       Julious Clay, Appellant

                                                    v.

                                    The State of Texas, Appellee


           FROM THE COUNTY COURT AT LAW NO. 1 OF TOM GREEN COUNTY
              NO. 13-00019, HONORABLE BEN NOLEN, JUDGE PRESIDING



                                              ORDER


PER CURIAM

                Appellant has filed a motion seeking a fourth extension of time to file his brief. We

grant the motion, extending the deadline to February 3, 2014. No further extensions will be granted,

and if the brief is not timely filed, the cause will be referred to the trial court for a hearing pursuant

to rule 38.8(b) of the rules of appellate procedure.

                It is ordered January 10, 2014.



Before Justices Puryear, Goodwin, and Field

Do Not Publish